In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-327 CV

____________________


IN RE DELFRICK LAMANE BENTON




Original Proceeding



MEMORANDUM OPINION 
	The relator, Delfrick Lamane Benton, seeks an order that he be provided a free copy
of the record of his trial.  Benton appealed his convictions out of the 163rd Judicial District
Court of Orange County, Texas, in Cause Nos. B-050233-R and B-050236-R.  This Court
dismissed the appeals for lack of jurisdiction because notice of appeal was filed too late to
perfect them.  Benton v. State, Nos. 09-06-131 CR and 09-06-132 CR, 2006 WL 1360516 
(Tex. App.- Beaumont May 17, 2006, pet. ref'd).  No record was filed in either appeal. 
Benton requested that a record be prepared for the purpose of preparing an application for
writ of habeas corpus.

	An indigent defendant is not entitled to a free record once he has exhausted his appeal,
absent some compelling, recognized reason.  See Eubanks v. Mullin, 909 S.W.2d 574, 576-77
(Tex. App.- Fort Worth 1995, orig. proceeding); Escobar v. State, 880 S.W.2d 782, 784
(Tex. App.- Houston [1st Dist.] 1993, order, no pet.).  Absent a showing of exceptional
circumstances, the trial court does not have a mandatory duty to order the preparation of a
record for use in preparing a petition for writ of habeas corpus.  Eubanks, 909 S.W.2d at 576-77; Escobar, 880 S.W.2d at 784; compare Tex. Code Crim. Proc. Ann. art. 11.07, § 3(d)
(Vernon 2005) (procedure when court finds controverted facts material to legality of
confinement).
	The relator has not shown that he is entitled to the relief sought.  Accordingly, the
petition for writ of mandamus is denied.
	WRIT DENIED.
								PER CURIAM
Opinion Delivered August 24, 2006
Before Gaultney, Kreger, and Horton, JJ.